
	

113 HR 4554 IH: Restricted Securities Relief Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4554
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Mulvaney (for himself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the securities laws to improve private market offerings, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Restricted Securities Relief Act of 2014.
		2.Improving private market offerings
			(a)Revisions to regulationsThe Securities and Exchange Commission shall—
				(1)revise section 230.144(d)(1)(i) of title 17, Code of Federal Regulations, to change the holding
			 period for restricted securities issued by an issuer that is, and has been
			 for a period of at least 90 days immediately before the sale, subject to
			 the reporting requirements of section 13 or 15(d) of the Securities
			 Exchange Act of 1934 from 6 months to 3 months; and
				(2)revise section 230.144(i) of title 17, Code of Federal Regulations, to permit an issuer of
			 securities that was described under paragraph (1) of such section
			 230.144(i) that has ceased to be an issuer described under such paragraph
			 to sell such securities (subject to the requirements of such section)
			 after two years has elapsed from the date that the issuer files a Form 8–K
			 with the Commission stating that the issuer is no longer described under
			 paragraph (1) of such section.
				(b)Covered securitiesSection 18(b) of the Securities Act of 1933 (15 U.S.C. 77r(b)) is amended by adding at the end the
			 following:
				
					(5)Securities offered or sold under Rule 144AA security is a covered security if it is offered or sold in compliance with the conditions set
			 forth in section 230.144A of title 17, Code of Federal Regulations..
			
